DETAILED ACTION
The following Office action concerns Patent Application Number 16/116,628.  Claims 1-4, 6-9, 11-15, 17, 18, 20-24 are pending in the application.  Claim 7 is withdrawn from consideration as being drawn to a non-elected species.
The applicant’s amendment filed December 13, 2021 has been entered.
The previous rejection of claims 1-4, 6, 8, 9, 11-15, 17, 18, 20 under 35 U.S.C. § 112(b) is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 11, 12, 14, 17 over Lu et al is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-4, 6 and 9 over Chou et al are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Except for the rejections under 35 USC 112 discussed below, claims 8, 11-15, 17, 18 and 20 are allowable over the closest prior art of Chou et al or Lu et al.  Chou et al does not teach or suggest a microelectrode material having a deposition charge density of 5-30 mC/cm2.  Lu et al does not teach an electrophysiological measurement device having a transmittance of about 70 % at 550 nm or an array of transparent microelectrodes comprising a coating on a metal nanomesh.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-15, 17, 23 are rejected under 35 U.S.C. § 112(b) because the term “the microelectrode material” lacks antecedent basis.  MPEP § 2173.05(e).
Claims 21 and 24 are rejected under 35 U.S.C. § 112(b) because the limitation “a transmittance of about 70 % at 550 nm” is inconsistent with claim 18, which requires the microelectrodes to be transparent.  As a result, the scope and meaning of claims 21 and 24 is unclear.
Claim 24 is rejected under 35 U.S.C. § 112(b) because it is identical to claim 21.
Claims 22 and 23 are rejected under 35 U.S.C. § 112(b) because the term “stretchability of about 70 %” is indefinite. It is unclear what is required by the term “stretchability.”
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9 and 22 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Chou et al (US 2016/0133424).  
Chou et al teaches a mesh electrode comprising a metal mesh and a coating layer on the mesh (par. 54, 60, 68).  The metal mesh includes gold mesh having a thickness of about 15 nm (par. 59, 121).  The coating includes PEDOT:PSS (par. 68).  The mesh electrode has a light transmittance of about 70 % at 550 nm (Fig. 10).    
Regarding claim 9, Chou et al is silent with respect to the impedance of the electrode.  However, the electrode material of 
Regarding claim 22, Chou et al is silent with respect to the stretchability of the electrode.  However, the electrode material of Chou et al contains the same metal (gold) and coating (PEDOT:PSS) and amounts thereof as the claimed electrode.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed stretchability to naturally arise in the electrode material of Chou et al.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed metal and coating components and resultant properties would have been obvious to a person of ordinary skill in the art since Chou et al teaches an electrode containing each of the recited components within the claimed ranges.
Response to Arguments
The applicant argues that Chou et al does not teach a transmittance of about 70 % at 550 nm.  Chou et al teaches a light transmittance of about 70 % in Figure 10.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 14, 2022